Citation Nr: 1828574	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-43 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Pitman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally related to his active duty.

2.  The Veteran's tinnitus is causally related to the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Normal hearing at separation is not fatal to a claim of service connection for hearing loss. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran was diagnosed with bilateral sensorineural hearing loss considered to be disabling for VA purposes during a private audiological examination in March 2013.  38 C.F.R. § 3.385.  In addition, the Veteran has reported that he currently has tinnitus, which he is competent to diagnose as it is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran has generally alleged that his bilateral hearing loss and tinnitus had their onset during his service due to exposure to artillery fire and engine noise in 1970.  In his December 2014 substantive appeal and November 2015 hearing testimony, the Veteran competently and credibly reported that during his period of active service he noticed buzzing and difficulty hearing after exposure to artillery fire and tank engine noise during training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is consistent with his DD-214, which shows he served in an artillery unit.  During the course of the appeal, the Veteran and his representative have generally asserted that his bilateral hearing loss and tinnitus have been persistent since service.  These statements are competent and there is no evidence that they are not credible.  Jandreau, 492 F.3d 1372.  As such, they are entitled to significant probative weight as to the relationship of the Veteran's bilateral hearing loss and tinnitus to service.

VA obtained a medical opinion concerning hearing loss and tinnitus in May 2013.  Regarding hearing loss, the examination provided a negative nexus opinion citing the fact that the Veteran had normal hearing at separation and showed no threshold shift from 500 to 2000 Hertz.  The examiner was unable to provide an opinion regarding shifts outside this range due to the poor quality of available copies of the Veteran's enlistment exam.  While the examiner's opinion is reasonable based on available information, the opinion is entitled to little probative weight for the purposes of determining a nexus for the Veteran's current high-frequency hearing loss due to the lack of pertinent information available in the service records.  Nieves-Rodriguez, 22 Vet. App. 295, 301-03.

With respect to tinnitus, the examiner could not provide a medical opinion without resort to speculation due to a lack of information regarding exposure to noise outside of service.  As the VA examination provides no opinion on tinnitus it is entitled to no probative weight.  Id.

The Veteran has also provided a March 2013 treatment note from a private audiologist.  The audiologist asserts that the Veteran's tinnitus and hearing loss are consistent with years of excessive noise exposure, and while it is impossible to determine the exact degree to which the Veteran's service contributed to his current disability, it is highly likely that exposure to artillery contributed both to the Veteran's high-frequency hearing loss and tinnitus.  Though there is no indication the audiologist had access to the Veteran's claims file, the opinion appears to be based on a comprehensive review of the Veteran's medical and occupational history both during and after service and provides adequate support for these findings.

Taken together, after resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's statements and the private audiologist opinion provide sufficient evidence that the Veteran's hearing loss and tinnitus are causally related to exposure to artillery and other noise while in service.  Therefore, service connection for bilateral hearing loss and tinnitus is granted. 38 C.F.R. § 3.102, 3.303.


ORDER

Entitlement to service connection for a bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


